CLARK, Presiding Judge,
dissenting.
I concur in the decision by the majority to reverse the judgment rendered for respondent on Count II of her complaint for malicious prosecution, but I respectfully dissent from the decision to affirm respondent’s judgment on Count I laid on grounds of false arrest. As will hereafter appear, the basis for my view that the judgment must be reversed and the cause remanded for a new trial in its entirety applies with equal persuasion to both counts.
It should be noted as a prelude to this discussion that the trial error in point, the admission of arrest records of appellant’s principal witness, the security guard, is conceded by the majority, as is the prejudicial impact which such evidence had on that witness’s testimony. The sole issue upon which this dissent finds disagreement *489with the majority opinion is whether appellant forefeited its right to appellate review of the error. In the restrictive circumstances of this case, this dissent asserts that an objection to the introduction of the arrest records during the course of the actual trial was unnecessary to preserve the error. This is not a case of plain error under Rule 84.13, in the usual sense, as the majority poses.
An account of the pre-trial, in-chambers conference at which the questioned rulings were made is necessary to an understanding of the unique situation which developed. The focus of attention is upon two motions presented for disposition before selection of the trial jury was to commence.
In the first, the defense sought an advance ruling that the plaintiff be precluded from mentioning or offering in evidence the records of arrests of the security guard, none of which had resulted in any conviction. These records were in the form of a multi-page document, apparently generated by the Kansas City, Missouri Police Department, and included record sheets from the FBI, the Missouri State Highway Patrol and the Kansas City police. The recorded arrests were for insufficient fund checks, non-support of wife and child, check fraud, fighting and a military charge of absent without leave.
The second motion presented to the court for in-chambers ruling was by the plaintiff. That motion, filed on the morning of trial without prior notice to defendant, sought sanctions against defendant under Rule 61.01 for failure to make discovery. The relief sought, alternatively, was a default judgment, preclusion of defendant from participation in the trial, payment of costs for discovery or allowing plaintiff to inform the trial jury that defendant had not complied with discovery. The motion made no mention of the arrest records or any sanction associated with that evidence.
As the conference progressed, the court expressed its dissatisfaction with delays on the part of defendant in complying with discovery orders and the tardy production of documents. It concluded by sustaining plaintiffs motion for sanctions and imposing the sanctions which the motion sought, the striking of defendant’s pleaded affirmative defense, the allowance of plaintiffs attorney fees and the granting of permission to plaintiff to describe to the jury the failure of plaintiff to comply with discovery. This, however, did not conclude the court’s recourse to punitive measures. In place of ruling defendant’s motion to exclude the arrest records described above, on the merits, the court undertook, sua sponte, to order the arrest records admitted as a Rule 61.01 sanction. The court expressed itself as follows:
“In other words, plaintiff will be permitted to disclose and produce evidence that Ronald Facklam (the security guard) had prior military convictions for A.W.O.L., and also prior arrests which you've alluded to earlier as a sanction for failure to produce these documents.”
The sanction of admitting prior arrest records was not sought by plaintiff in its motion nor has plaintiff ever contended that admissibility of evidence, otherwise not qualified, should be ruled on the basis of penalty sanctions.
As a consequence of the ruling described above, the police records in their entirety were admitted in evidence as plaintiff’s exhibit 1 and various witnesses were questioned as to the effect which Facklam’s arrests for circulating bad checks, fighting, committing fraud and abusing his family had upon his reputation generally and his performance of the duties of a security guard. Plaintiff’s attorney also used the exhibit as a basis for describing Facklam as having FBI and state police “rap sheets.”
The trial court was in error in the imposition of this latter sanction regarding the arrest records on at least two grounds. In the first place, sanctions under Rule 61.01 are authorized only upon motion and after notice to the party affected. Both the conduct which is to trigger the sanctions and the sanctions themselves are to be spelled out with specificity in order that the party *490against whom the order is to be entered will be apprised of the consequences of non-compliance. Hammons v. Hammons, 680 S.W.2d 409, 411 (Mo.App.1984). Here, defendant had no notice whatever that the arrest records, unrelated in any way to the discovery alleged not to have been made, would be disclosed to the jury as a sanction or, even that such sanction was to be considered. The motion for sanctions itself provided no such notice and, as to the sanctions enumerated, was untimely because it was taken up without the notice provided in Rule 44.01(d). The sanction was, in short, procedurally defective because it was imposed without notice and without any motion which sought the penalty.
Secondly, the sanction in question was improperly imposed because the trial court had no authority to deny an otherwise meritorious objection to inadmissible evidence under the guise of imposing a sanction. The law in this area invests considerable discretion in the trial court, but that discretion is not without bounds.
A trial court has authority to impose sanctions against a party for violation of discovery rules and orders and the existence of prejudice to a party and what sanctions shall be imposed are originally for determination by the trial court in the exercise of its sound discretion. Thomas v. Bank of Springfield, 631 S.W.2d 346, 352 (Mo.App.1982). Each case must rest on its own facts in review of the action taken by the trial court and a determination of whether there has been an abuse of discretion. Peoples-Home Life Insurance Co. v. Haake, 604 S.W.2d 1, 5 (Mo.App.1980). On appeal from a discretionary ruling by the trial court, it is presumed the ruling was correct and the burden of showing abuse of discretion is on the appellant. Vonder Haar Concrete Co. v. Edwards-Parker Inc., 561 S.W.2d 134, 138 (Mo.App.1978). Where the discretionary ruling by the trial court has been to impose sanctions for failure to make discovery, an abuse of discretion will be demonstrated if the ruling is clearly against the logic of the circumstances then before the court and is so arbitrary and unreasonable as to shock the sense of justice and indicate a lack of careful consideration. McVeigh v. Faith Hospital Association, 647 S.W.2d 615 (Mo.App.1983).
Rule 61.01 neither expressly nor by implication suggests that enforced admission of otherwise inadmissible evidence may be imposed as a sanction. Sanctions under the rule are essentially negative in effect, that is, they are prohibitory or preclusive. Courts are not at liberty to improvise discovery sanctions and write into the rules measures which the Supreme Court has not adopted. Fuller v. Padley, 628 S.W.2d 719, 722 (Mo.App.1982). The sanction here of admitting the arrest records has no support in the rule or the case law, it was against the logic of the circumstances, it was arbitrary and unreasonable and was an abuse of the trial court’s discretion. McVeigh v. Faith Hospital Association, supra.
Notwithstanding the error involved in the Rule 61.01 sanction order, plaintiff contends the error is not available for appellate review because defendant did not preserve the point by objection to the arrest evidence at trial. The majority opinion adopts the same approach and holds that appellant has not preserved the point for conventional appellate review because it permitted the arrest record evidence to be introduced without objection. This treatment misconceives the substance of the point of error.
Although there is no disagreement that the arrest records were not proper evidence and were excludable on timely objection, the point of error here is not an erroneous ruling by the trial court on admissibility of evidence. It is the improper imposition of a sanction. Defendant had no opportunity or occasion to object to admission of the evidence based on the content of that evidence because the evidence was not received on its own merits but on the basis of the sanction. The trial court expressly advised defendant of this circumstance when it told counsel in the in-chambers conference that defendant’s objection to arrest records being inadmissible evidence “will not be considered during trial”. There *491was, therefore, no omission by defendant in the preservation of its record, as the majority holds, when defendant did not object in the course of the trial to the court’s erroneous imposition of a sanction. Appellant is entitled to appellate review of that error despite the absence of objection at trial to the evidence.
A more serious obstacle to review of the sanction error is, concededly, the failure by defendant to raise the question of the erroneous sanction in its new trial motion. As the following analysis will attempt to demonstrate, this omission is not fatal because, in the limited area of discretionary imposition of sanctions, preserved error and plain error are subject to the same standard of appellate review.
The standard by which a trial court’s exercise of discretion will be reviewed in the consideration of a Rule 61.01 sanction is described in McVeigh v. Faith Hospital Association, supra. It is there said that an abuse of discretion in the imposition of sanctions will occur only where the ruling is clearly against the logic of the circumstances then before the court and is so arbitrary and unreasonable as to shock the sense of justice. So, too, plain error review under Rule 84.13(c) is limited to situations where manifest injustice or a miscarriage of justice has resulted. The standards for review in either instance rise to the same level.
In consequence of the foregoing, a claim of sanction error is entitled to appellate consideration, whether preserved or not by an after trial motion, because of its definitional posture as plain error. The point is to be sustained if the court’s sense of justice is shocked by a ruling clearly against the logic of the circumstances and is to be rejected if no injustice is perceived. To the writer, relief is required under this standard in the present case where, without notice or motion seeking that remedy by the plaintiff, the court undertakes sua sponte to inject inadmissible evidence into the trial under the guise of a discovery sanction.
The injustice sufficient to warrant reversal is supplied by the circumstances attendant upon the imposition of the sanction as previously described. In addition, if it be necessary that actual prejudice of a quantitative nature be added, as the majority concludes, that also appears. Contrary to the view expressed by the majority, the evidence in question was not cumulative of any proof or suggestion that the security guard had engaged in criminal conduct. The arrest records were uniquely qualified to portray the guard as having a criminal record, a subject fully exploited by plaintiff’s counsel in the questioning of witnesses and in jury argument. Manifestly, this improper evidence engendered prejudice of the jury against defendant’s principal witness and, in combination with the attitude of the trial judge demonstrated by the imposition of improper sanctions denied appellant the opportunity for a fair trial.
For these reasons, I would reverse the judgment on both counts and remand the case for a new trial.